             Case 1:21-cv-02170 Document 1 Filed 08/13/21 Page 1 of 7




         UNITED STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

ERIN SMITH                                          *
c/o Goodwin Weber PLLC
267 Kentlands Blvd #250
Gaithersburg, MD 208781                             *

&                                                   *

ERIN SMITH, PERSONAL                *
REPRESENTATIVE OF THE ESTATE OF JEFFREY SMITH
c/o Goodwin Weber PLLC
267 Kentlands Blvd #250
Gaithersburg, MD 20878
     Plaintiff                      *

v.                                                  * Case No.
DR. DAVID KAUFMAN                                   *
411 East Capitol St., SE
Washington, DC 20003                                *

&                                                   *

JOHN DOE                                            *
Address Unknown
                                                    *
       Defendant(s)
                                        COMPLAINT

       COME NOW the Plaintiffs, Erin Smith (individually, as surviving spouse of Jeffrey Smith);

and Erin Smith, Personal Representative of the Estate of Jeffrey Smith; by and through GOODWIN

WEBER PLLC, and undersigned counsel David P. Weber, CFE, and Brian Mahany, and file this

Complaint against David Kaufman and John Doe. As grounds therefore, Plaintiffs state as follows:

       1.     Plaintiff Erin Smith is a resident of the Commonwealth of Virginia residing in

Fairfax County.



1
 Plaintiff is the widow of a Washington, DC Police Officer who died as a proximate cause of the
Capitol Insurrection. Her address is not provided for her personal safety.

                                               1
                Case 1:21-cv-02170 Document 1 Filed 08/13/21 Page 2 of 7




           2.    Plaintiff Erin Smith was appointed as the Personal Representative of Jeffrey Smith

in the Circuit Court of Fairfax County (Case Number 2021-0000214).

           3.    Defendant Dr. David Kaufman is a resident of the District of Columbia.

           4.    Defendant John Doe is currently unidentified. It is believed that his identity will be

ascertained through discovery and further investigation.

           5.    Jurisdiction is founded on 28 USC §1332, as there is complete diversity between all

parties.

           6.    Venue is proper in this Court as this lawsuit pertains to a cause of action that arose in

Washington, DC.

           7.    On or about January 6, 2021, Jeffrey Smith was employed as a Police Officer by the

Metropolitan Police Department. Due to the circumstances surrounding the planned Trump election

event, MPD assigned Officer Smith to the Civil Disturbance Unit. Specifically, Officer Smith was

part of the larger contingent of MPD and other federal law enforcement that was tasked with

responding to the Capitol Insurrection.

           8.    On January 6, 2021 at around 5:00 pm., Officer Smith was working at the United

States Capitol. Officer Smith together with fellow MPD officers re-took the Capitol from the

insurrectionists, pushing the insurrectionists out of the US Capitol.

           9.    At that time and place, Kaufman was part of the insurrectionist mob inside the US

Capitol and was being escorted out of the building by MPD officers. Co-Defendant John Doe

handed a cane or crowbar (or similar object) to Kaufman. Kaufman, in turn, violently swung the

cane and struck Officer Smith in the face/head. Officer Smith was in a particularly vulnerable

situation because his face shield was up (leaving his face and eyes exposed). It appears that

Kaufman and John Doe specifically and maliciously targeted Officer Smith because his visor was in

                                                    2
              Case 1:21-cv-02170 Document 1 Filed 08/13/21 Page 3 of 7




the upright position, making him vulnerable to this brutal and vicious attack.

       10.       At all times relevant hereto, Erin Smith was married to Jeffrey Smith.

       11.       Officer Smith died on January 15, 2021. The cause of death was severe depression

and brain injury proximately caused by concussion Officer Smith received by the assault of January

6, 2021 by Kaufman and John Doe. An estate has been opened in the Circuit Court for Fairfax

County, FI-2021-0000214.

       12.       At the time of her death, Erin Smith was dependent on Officer Smith for support.

       13.       Erin Smith, as the surviving widow, is the primary beneficiary of the Estate of

Jeffrey Smith.

       14.       That Officer Smith would have been able to maintain a civil cause of action against

Kaufman and recover damages had he lived.

       15.       The actions of the Defendants in carrying out the assault were intentional wanton,

malicious, depraved, and were made with a black heart.

                                              COUNT I

                                      ASSAULT & BATTERY

       16.       All facts and allegations contained hereinabove are incorporated herein by reference.

       17.       The physical contact initiated by Kaufman constituted an intentional and unlawful,

harmful or offensive, touching or use of deadly force upon the physical person of Officer Smith.

       18.       As a result of this intentional and unlawful battery, Officer Smith sustained physical

pain, injury and illness. Specifically, Officer Smith suffered severe and permanent injuries to his

head (concussion), and neck; he suffered great pain and mental anguish and mental distress; and he

was otherwise damaged.

       19.       As a direct result of the unlawful assault and battery, Officer Smith came under the

                                                   3
                Case 1:21-cv-02170 Document 1 Filed 08/13/21 Page 4 of 7




care of medical doctors; he lost time from his normal duties, employment and activities, all to his

financial detriment.

          20.    As a direct result of the unlawful assault by the Defendant, Officer Smith died on

January 15, 2021.

          21.    In accordance with DC Code §12-101, et. seq, Erin Smith (as personal representative

of Officer Smith’s estate) is entitled to bring this action.

          WHEREFORE, plaintiff Erin Smith, Personal Representative of the Estate of Jeffrey Smith,

brings this action and demands judgment against Defendant David Kaufman in the sum of Two

Million ($2,000,000.00) Dollars, plus punitive damages in the amount of Five Million

($5,000,000.00) Dollars, plus costs and interest.

                                               COUNT II

                                        WRONGFUL DEATH

          22.    That all facts and allegations contained hereinabove without being fully repeated

herein.

          23.    This claim is being brought by Erin Smith as the surviving widow of Jeffrey Smith.

          24.    As a direct and proximate result of the intentional assault by Defendants that, in turn,

caused Officer Smith’s death, Erin Smith sustained pecuniary loss, mental anguish, emotional pain

and suffering, loss of society, loss of companionship, loss of comfort of protection, loss of marital

care, loss of filial care, loss of attention, loss of advice, loss of counsel, loss of training, loss of

guidance and loss of consortium.

          25.   Pursuant to the Declaration of Jonathan Arden, MD, the former Chief Medical

Examiner of the District of Columbia, attached hereto as Exhibit A, the direct and proximate cause

of Officer Smith’s death is post-concussive syndrome. The effects of post-concussive syndrome, in

                                                     4
                Case 1:21-cv-02170 Document 1 Filed 08/13/21 Page 5 of 7




turn, includes health maladies such as severe depression and suicide. In other words, but for the

concussion of Officer Smith at the hands of these Defendants, Officer Smith would be alive today.

He was killed in the line of duty by the Defendants.

          26.    This Complaint is timely filed within two (2) years after the death of Jeffrey Smith.

          27.    In accordance with DC Code §16-2701, et. seq, Erin Smith (as personal

representative of Officer Smith’s estate) is entitled to bring this action.

          WHEREFORE, plaintiff Erin Smith, surviving widow of Jeffrey Smith, brings this action

and demands judgment against Defendant David Kaufman in the amount of Two Million

($2,000,000.00) Dollars in compensatory damages, plus punitive damages in the amount of Five

Million ($5,000,000.00) Dollars, plus costs and interest.

                                              COUNT III

                                     AIDING AND ABETTING

          28.    That all facts and allegations contained hereinabove without being fully repeated

herein.

          29.    John Doe was part of the insurrectionist mob inside the US Capitol and was being

escorted out of the building by MPD officers.

          30.    Co-Defendant John Doe handed a cane, crowbar (or similar object) to Kaufman.

Kaufman, in turn, violently swung the cane and struck Officer Smith in the face/head. Officer

Smith was in a particularly vulnerable situation because his face shield was up (leaving his face and

eyes exposed).

          31.    John Doe possessed actual knowledge of the wrongful intentions of Kaufman.

Indeed, there could be no other reason to supply Kaufman with a weapon other than to use it as a

cudgel against MPD Officers, like Officer Smith, as the police officers were escorting the mob out

                                                    5
              Case 1:21-cv-02170 Document 1 Filed 08/13/21 Page 6 of 7




of the Capitol building.

        32.     John Doe directly aided, abetted and encouraged Kaufman’s wrongful and tortious

conduct, and knowingly supplied substantial assistance, aid and encouragement in the commission

of such conduct.

        33.     As a result of this intentional and unlawful battery, Officer Smith sustained physical

pain, injury and illness. Specifically, Officer Smith suffered severe and permanent injuries to his

head (concussion), and neck; he suffered great pain and mental anguish and mental distress; and he

was otherwise damaged. Pursuant to the Declaration of Jonathan Arden, MD, the former Chief

Medical Examiner of the District of Columbia, attached hereto as Exhibit A, the direct and

proximate cause of Officer Smith’s death is post-concussive syndrome. The effects of post-

concussive syndrome, in turn, includes health maladies such as severe depression and suicide. In

other words, but for the concussion of Officer Smith at the hands of the defendants, Officer Smith

would be alive today. He was killed in the line of duty by these defendants.

        34.     As a direct result of the unlawful assault and battery, Officer Smith came under the

care of medical doctors; he lost time from his normal duties, employment and activities, all to his

financial detriment.

        35.     As a direct result of the unlawful assault, Officer Smith died on January 15, 2021.

        36.     As a direct and proximate result of the intentional assault which was aided by

Defendant Joe Doe and which, in turn, caused Smith’s death, Erin Smith sustained pecuniary loss,

mental anguish, emotional pain and suffering, loss of society, loss of companionship, loss of

comfort of protection, loss of marital care, loss of filial care, loss of attention, loss of advice, loss of

counsel, loss of training, loss of guidance and loss of consortium.

        WHEREFORE, plaintiff Erin Smith, both individually as surviving widow of Jeffrey Smith,

                                                     6
             Case 1:21-cv-02170 Document 1 Filed 08/13/21 Page 7 of 7




and as Personal Representative, brings this action against Defendant John Doe and demands

judgment in the amount of Two Million ($2,000,000.00) Dollars in compensatory damages, plus

punitive damages in the amount of Five Million ($5,000,000.00) Dollars, plus costs and interest.



                                      ___/s/ David P. Weber
                                      DAVID P. WEBER, CFE, #468260
                                      Brian Mahany, Of Counsel, pro hac vice to be filed
                                      Counsel for Plaintiff
                                      GOODWIN WEBER PLLC
                                      267 Kentlands Blvd, Suite 250
                                      Gaithersburg, MD 20878
                                      (301) 850-7600
                                      david.weber@goodwinweberlaw.com


                                      DEMAND FOR JURY TRIAL

       Plaintiff demands a jury trial on all issues raised herein.


                                              __/s/_David P.Weber____
                                              DAVID P. WEBER




                                                 7
